Citation Nr: 0012855	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1967 to February 
1969.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, Illinois, which denied the veteran's claim for 
service connection for post-traumatic stress disorder.



FINDING OF FACT

A clear diagnosis of post-traumatic stress disorder has not 
been established by competent medical evidence.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that on 
examination in May 1967 the veteran was found to be 
psychiatrically normal.  The service clinical records are 
silent as to a diagnosis of, or treatment for, post-traumatic 
stress disorder.  On examination in December 1968 for 
separation from service the veteran was again found to be 
psychiatrically normal.  His report of discharge reflects 
that he served in the Republic of Vietnam and that his awards 
and decorations included the Purple Heart and the Combat 
Infantryman Badge.

A general medical examination of the veteran was conducted by 
the VA in July 1969.  No complaints or findings referable to 
post-traumatic stress disorder were noted.  A VA hospital 
record dated in June and July 1988 reflects that the veteran 
was admitted for evaluation; he indicated that he wanted to 
kill himself because of Vietnam.  The diagnoses on discharge 
were adjustment disorder with depression; and personality 
disorder, mixed type.  In March 1995 he was admitted to a VA 
hospital for treatment of alcohol and amphetamine dependence.  

The veteran's mother, in a May 1995 statement, indicated that 
there had been a drastic change in the veteran's character 
after he went to Vietnam.  She noted that he had required 
psychiatric care.

A VA psychiatric examination of the veteran was conducted in 
July 1995.  At this time the veteran related having 
nightmares about his Vietnam experiences all the time.  He 
described anxiety symptoms and was currently unproductive, 
socially isolated and impoverished of goals and aspirations.  
It was noted that he gave an incomplete account of post-
traumatic stress disorder symptoms, all vague for time and 
place.  The examiner noted, in the objective findings, that 
there was no specific or complete criteria for post-traumatic 
stress disorder.  The diagnosis included incomplete criteria 
for post-traumatic stress disorder.

The veteran was again admitted to a VA hospital in June 1996.  
It was noted that this was his third admission to the 
chemical dependency program.  He reported that he was 
currently using alcohol, cocaine, methamphetamines, heroin 
and marijuana and that he had been treated in the past for 
depression and post-traumatic stress disorder.  The 
assessment on admission included history of post-traumatic 
stress disorder and on discharge several days later the 
diagnoses included history of post-traumatic stress disorder.

A hearing on appeal before the undersigned Acting Member of 
the Board of Veterans' Appeals (Board) was conducted in 
September 1997.  The veteran testified that his initial VA 
post-traumatic stress disorder examination was not adequate 
as it lasted only five minutes.  He stated that he was 
treated at a mental hospital in 1970.

In August 1998 the veteran was scheduled for a VA post-
traumatic stress disorder examination.  The current record 
reflects that the veteran failed to report for that 
examination.

A statement from the veteran's brother was received in 
October 1997.  He stated that the veteran was different when 
he returned from Vietnam.  It was noted the veteran was 
depressed, experienced nightmares and flashbacks, and had 
memory problems.

A Social Security Administration award letter dated in 
January 1997 reflects that the veteran was granted disability 
benefits.  The specific disability or disabilities upon which 
the award was based was noted reported.

Analysis

As noted above, the veteran failed to report for a VA post-
traumatic stress disorder examination in 1998.  The 
supplemental statement of the case issued in February 2000 
informed the veteran of said failure, and a response has not 
been received. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b) (1999).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be established for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or "probable" 
is required for the claim to be well grounded. See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 Vet. App. 341 
(1996) (adopting the definition of a well- grounded claim as 
set forth by the United States Court of Appeals for Veterans 
Claims (hereinafter, the Court)  in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Epps, supra; Grottveit, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability. See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology. Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence. 
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993). In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail. 
Epps, 9 Vet. App. at 345; Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The record shows that the veteran served in Vietnam and that 
his military occupational specialty was as a Light Weapons 
Infantryman. He has received numerous awards and decorations, 
including the Combat Infantryman Badge and Purple Heart.

In order for the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder to be well 
grounded, there must be evidence of a current disability.  
Review of the evidence of record reveals that the missing 
element in this case is a clear diagnosis of post-traumatic 
stress disorder. See Cohen, 10 Vet. App. at 140; Caluza, 7 
Vet. App. at 506; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded." 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997). See also 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

The Board notes that the veteran reported a medical history 
which included treatment for post-traumatic stress disorder 
when he was admitted to a VA hospital in June 1996 and, on 
discharge, the diagnoses included history of post-traumatic 
stress disorder.  However, the report by the veteran of 
treatment and the resulting diagnosis of history of the 
condition, does not constitute a clear diagnosis of post-
traumatic stress disorder.

The Board has given careful consideration to the statements 
of the veteran and family members as well as to the testimony 
of the veteran in support of the claim that the veteran 
currently suffers from post-traumatic stress disorder as a 
direct result of his active service.  However, the only 
evidence that the veteran currently suffers from this 
disorder consists of the aforementioned contentions on 
appeal.  There is also no competent medical evidence of 
record which demonstrates that the veteran experiences post-
traumatic stress disorder related to his active duty service.  
Hence, there is no medical evidence of the required nexus or 
link to service. See Caluza, 7 Vet. App. at 506; Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. at 
93.

Despite the insistence of the veteran and others that he 
currently suffers from post-traumatic stress disorder which 
is etiologically related to service, the Board would note 
that while the veteran and his family are competent to report 
symptomatology, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation. 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Hence, the cited lay opinions are not competent evidence of a 
current disability. See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that 
the veteran does not meet the burden of presenting a well-
grounded claim where the determinative issues involve medical 
causation and the veteran presents only lay testimony from 
persons not competent to offer medical opinions.  Because the 
veteran has failed to produce any competent medical evidence 
of a current diagnosis of post-traumatic stress disorder 
related to active military service, his claim of service 
connection for post-traumatic stress disorder must be denied 
as not well grounded.



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

